Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references (Nho et al. (US 2018/0075798); Maeda (US 2017/0270855); Lee et al. (US 2017/0330518)) discloses of compensating a diode voltage based on a temperature of a pixel, however, singularly or in combination, the references fail to teach, as claimed in claims 1, 9 and 15, “determine a product of at least the diode voltage per temperature and a temperature at the pixel; determine a correction voltage based on the product of at least the diode voltage per temperature and the temperature at the pixel.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG ZHOU/Primary Examiner, Art Unit 2623